Case 1:19-cv-02594-RM-SKC Document 1-6 Filed 09/12/19 USDC Colorado Page 1 of 21




                  Mediatrix Capital Inc




                    Managed FX Fund
                    Disclosure Documents
                     2017




                                                                   EXHIBIT
                                                                                exhibitsticker.com




                                                                       5




                                                                           Levering00000727
Case 1:19-cv-02594-RM-SKC Document 1-6 Filed 09/12/19 USDC Colorado Page 2 of 21



t     Mediatrix Capital Inc


      Mediatrix FX Fund
      A Managed Trading Fund provided by Mediatrix Capital Inc.
      Solutions that Investors want!

      • 100% Transparency
      • 100% Liquidity"
      • Client Controls Account
      • World Class Returns


      FOR IN FORMATI O NA L US E O NLY, NOT A SOLICITATI ON, NOR AN AGREEMENT
      Potential investors are advised to carefully read t he fo ll owing Disc losu re Documents.




      Contents
      Introduction .................. .                                                                                                     .. 2
      Principals and Business Background ...... .                                                                                              3
      The Banking Re lationships and Prime Broke r ................... ....... ...... ...... ...... 5

      The Introducing Broker ......... .... . ... .. ....... . ..... ....... .................... .... ..                                ..... 5
      Principal Risk Factors ...... .                                                                                                        .5
      The FX Trading Prog ram .. .....                                                                                                   ..... 8
      Management and Incentive Fees .                              ....... .... .... ............ ..... .. ..... ... .................. . ...... 9
      Potential Conflicts of Interest .......... .................. .                                              .......... ....... ....... 10
      Litigation .............. ............. .                                                                                                11
      Account Size and Fund ing .. ................. ............ ............... ....... .                                                 .. 11
      Length of Investment                                                                                                                  .. 11
      Confirmations and Statements .                                                                                                    ...... 12

      Instructions for Opening an Account .. ............... .                                                                          ...... 12


      Enclosures:

      Managed Account Spot Program Agreement .................................................... 13

      Limited Trading Authorization And Power Of Attorney .................................... 18

      Fee Payment Authorization ................................................................................. 19

      Privacy Statement ................................................................................................ 20




      Manager: Michael S. Young                       myoung@mediatrixcapital.com
                                                      www.mediatrixcapital.com
                                                      Ph: 1.800.905.1006




                                                                                                                                                     Levering00000728
Case 1:19-cv-02594-RM-SKC Document 1-6 Filed 09/12/19 USDC Colorado Page 3 of 21



t     Mediatrix Capital Inc


      Introduction
      MEDIATRIX CAPITA L INC. (t he "Advisor") (MC), an Internat ional Business Corporation, registered in Belize,
      provides advisory se rvices related so lely to Accredited and O ualified Investors and only t o Private Structured
      Products and/or the Off Exchange trading of foreign exchange (" Forex") on t he Spot and (" Forex") OTC
      Options market to select separately managed account client s and non-separately manage account clients
      ("Accou nt Clients") (all Account Cl ients co ll ectively referred to as "Clients").

      The Adv isor's b usiness office is located:
      O ne Montague Pl ace
      4th Fl oor
      9 East Bay Street, PO Box CB-11148
      Nassau, Bahamas

      The Adv isor's telephone number is 1.800.905.1006.

      T his FEE AGR EEME NT & DISCLOSURE DOCUMENT is val id as of June 1, 2017. Th e D isclosure Document is
      presented t o potential cli ents (each also a "Client") to inform such Client about the Advisor, the Advisor's
      Managed Accounts and Fu nds Placement Operation, (the " Trade Fund"). It s Prin cip le Officers are, Michael
      "Mike" Stewart and Michael S. Young. Th e Advisors reserves the right to add add itional traders and new
      membe rs into the firm, at any point in the future. The Advisor is offering C lients an opportun ity to participate
      in a managed trading account and non-managed trading account affi liati o n and Private Structured product
      programs whic h seeks capi t al appreciation of Clients' assets th roug h either guaranteed structured products
      o r speculative trading in Over- T he-Count er (OTC) foreign currency Spot or opti ons trading. In the case of
      Over- T he-Counter (OTC) foreign currency Spot or options t radi ng t here is no rep resentation bei ng made that
      th is program wi ll be successfu l in achi eving thi s goal. Furthe r the Advisor may and reserves the ri ght to trade
      in any other markets as well as the Fo rex.




      Manager: Michael S. Young        myoung@mediatrixcapital.com
                                       www.m ediatrixcapital.com
                                       Ph: 1.800.905.1006
                                                                                                                                       2




                                                                                                                               Levering00000729
Case 1:19-cv-02594-RM-SKC Document 1-6 Filed 09/12/19 USDC Colorado Page 4 of 21



t     Mediatrix Capital Inc


      Principals and Business Background
      Bryant E. Sewall, Executive Vice President of Ope rations and Lead Trade Manager for Mediatrix Capi t al In c., has
      30 yea rs of high -level operations experience. He is responsible for the firm's t echn ical and t rading operations, trade
      management, risk mitigation, algorithm development and overall fund management.

      Mr. Sewa ll began wo rki ng in the Forex in d ustry in 2005. He initial ly spent 10 years as a general partner, trader
      and developer of a Forex trading fund and then wo rked as an indepe ndent equity trader and strat egy deve lope r.
      He has establ ished a st rong track record du rin g his career as a Forex trader and technology manager of Forex
      and other investment funds. Hi s expertise in reta il t rading and trading p latforms is hig hl y regarded with several
      successful trading algorit hms to his credit.

      Previously, he served as a Li eutena nt Colonel in t he U.S. Marine Corps, inclu ding both reg ular and specia l
      operat ions forces. He executed disciplined tactical and strategic operations during fi ve combat tours t hat included
      strategic ground, air and special operat ions m iss ions w ith int e rnatio nal coalition partners. He is a graduate of
      military schools in the United States and abroad and is a distingu ished graduate of the U.S. Ai r Fo rce Air War
      College with many unit and persona l awa rds and decorations.

      In add iti on t o his military and fin ance career, Mr. Sewa ll has an extensive background in technology operations and
      has worked for several Fortune 500 compan ies in the telecommunications and computing in dust ries. He has led both
      small and large ent ities in technology rollouts and enhancement projects and holds several technical and networking
      certificati ons. He also has experience in th e finance and real estate industries, including a property investment and
      management compa ny w ith a sign ifi cant property portfol io.

      Mr. Sewa ll works wi th several law enforcement agencies as a defensive t actic s an d weapons instructor and serves
      as a football coach for several championshi p teams at the youth and collegiate leve l. He is a graduate of Austin
      College in Texas.

      Michael Stewart is t he M anaging Di recto r, Founde r and Chief Trader of OTC FX Opti ons and FX Spot Trading at
      Mediatrix Cap ital In c (MC). Mr. Stewart brings 23+ yea rs of experience investing in t he financial markets and over 25
      years business and management expe rience. MC, Mr. Stewart and his staff current ly operate as a Belize International
      Busin ess Corporation. In 1997 Michael st arted and managed his own Currency Trading Edu cat ional firm. He was
      instrumental in creating one of the la rgest sell ing Retail Currency Trad ing Software p latforms, Trade Signa l Pro which
      was acquired by E-FX in 1999. In 2001 Mr. Stewart was comm issioned t o lect ure across the USA, Canada, Australia,
      Europe and South Africa on Foreign Exchange Trad ing. He was considered the foremost leader on trading Foreign
      Exchange across t he g lobe. During this time he established and managed Sonador Capital M anageme nt Inc. (SCM)
      (Owned and operated by Snake Ri ver Financial Inc.). SCM quickly became one of th e most profitable and largest
      volume OTC Spot FX and OTC FX Options Trading fir ms in the world, w it h average trading vol umes of 23 Bi lli on per
      month. In 2007, SCM exceeded 65 Bi llion + USD in trading vo lume per M on t h and was the largest volume t rader of
      OTC FX Options in the World wi t h and average audited ret urn of 11.8% per mo nth . Trading bank to bank across the
      g lobe, SCM soon became renowned for its yie lds an d sheer t rade size.

      In 2014, Mi chae l re-entered th e FX market s founding M ed iatrix Capita l Inc. Seeing th e sweeping changes in th e
      Foreign Exchange and Banking Industry by US Regulators and with derivative d esks clos ing around th e wo rl d after
      the m ortgage crisis, M ichael decided to create a bo utiqu e firm that presented th e critical benefits that accredited
      investors and smal l institutions alike demanded. W ith his un iqu e ski ll s obta ine d run ning one of t he larg est FX Spot/
      Options firm s; MC was created to offer fu ll t ranspa rency, short t erm liquidity and customer cont ro l ove r acco unts.
      His t eam fine-tuned t heir famed short term Spot FX Currency Cycles and Correlation methodology that the MC

      Initials _ __


      Manager: Michael S. Young        myoung@mediatrixcapital.com
                                       www.mediatrixcapital.com
                                       Ph: 1.800.905.1006
                                                                                                                                        3



                                                                                                                                Levering00000730
Case 1:19-cv-02594-RM-SKC Document 1-6 Filed 09/12/19 USDC Colorado Page 5 of 21



t     Mediatrix Capital Inc


      team uti lizes da ily. Using proprieta ry softwa re for Spot and options as well as other proprietary modeling p rograms
      along with unsu rpassed wholesa le pricing from his Prime Broker, M ichae l and his Adviso ry Team have generated an
      outstand ing track record since lau nching Med iatrix Capital Inc. (MC).

      Michael S. Young is Chief Executive Officer and Co -Fou nder of Med iatrix Capital, Inc. Mr. Young brings 21 years
      of operations experience, starting w ith a background in technology sales in the US Energy and Utility markets.
      He earned numerous sales productivity awards in consecutive years while tenu red within the industry du ring the
      onset of market deregulation for Gas and Electric companies. Mr. Young late r accepted an offer as a national
      sales manage r at CSG Systems, a telecommun ications/cable TV technology and systems support firm in Denver
      Colorado; a Nasdaq 100 company. Wh il e at CSG , Mr. Young was responsible fo r the sale of operational software
      in the cable television and telecommunications space in an outsource service capacity (CSG Managed 40 million
      subscribers on the p latform). Mr. Young developed expertise in managing multi-departmental operations,
      outsourced operations model ing, and support through the use of software technology and bus iness p rocess flow
      analyses. Mr. Young also earned Chairman's Club Sales Status.

      In 2002, Mr. Young funded and managed the start-up of Solution Processing (SP). SP was a finance based
      technology company that provided fu ll cycle, back office operational software and underwriting services in the
      cloud, for mortgage origination companies and mortgage insurance companies. SP achieved success, broadeni ng
      its service footprint to serve companies w ith in 23 states managing an average of $30-$45mm in month ly volume.

      M r. Young also served as Manag ing Partner at Strategic Acquis itions Group (SAG), acqui ring and selling distressed
      residential and comme rcial real estate assets and loan portfolios. SAG sourced over $1.8bn in distressed real
      estate w ith in the United States, and t ransacted on tens of m il lions of do llars' worth of portfol io va lue. Currently
      M r. Yo ung is a board of director and silent-owner of a successful Texas based Oil Well Servicing Corporat ion and a
      board of d irector and silent owner of an Oil Field Operating company in Texas and Oh io. Mr. Young brings a strong
      background in Finance and Operations, and currently manages the capital distributions, aspects of internationa l
      compliance, and both client and corporate communications for Mediatrix Capital, Inc.

      Mr. Young is a member of MENSA Internat ional, Sons of the Ame rican Revolution and is a graduate of the
      University of Colorado in Bou lder, with a degree in International Affairs, and emphasis in Spanish.

      Tyler Wood is Senio r Vice President of Global Business Development. Mr. Wood has been offering a suite of
      alternative investments in various asset classes for over 17 years to clients worldwide. Mr. Wood has managed
      portfo lios that have included renowned floor trading special ists to algorithmica lly driven, automated trading
      systems and artificia l intelligence. He has consulted for numerous private clients in the fo rmation of hedge f unds,
      and construction of their alternative investment portfol ios. Mr. Wood, charact erized th roug hou t his career with
      a personal and positive commu nication style, has been recogn ized to assist peop le to act decisively towards a
      common goal of success and a positive life pu rpose.

      Specialties: Alternatives Po rtfolio Deve lopment, Managed Futures and Forex Business Development, Internationa l
      Finance, Comp liance, and multiple aspects with in t he A lternative Investment, and Wealth Management industries.
      His international business education includes studies in China, Japan, Singapore, Malaysia, N ew Zea land, France,
      Panama, South Africa, and In dia. In the United States, Mr. Wood has held t he fo llowing securities licenses: Series 3,
      7, and 63.

      His passion for he lping others has been d isplayed through his 10 year relationship w ith Kiva.org, a nonprofit micro-
      lending organization supporting entrepreneuria l efforts in over 80 countries and successfu lly loan ing over $1 B
      g loba lly si nce inception with a 97.2% repayment rate.


      Initia ls _ __



      Manager: Michael S. Young       myoung@mediatrixcapital.com
                                      www.mediatrixcapital.com
                                      Ph: 1.800.905.1006
                                                                                                                                    4




                                                                                                                            Levering00000731
Case 1:19-cv-02594-RM-SKC Document 1-6 Filed 09/12/19 USDC Colorado Page 6 of 21



t     Mediatrix Capital Inc


      The Banking Relationships and Prime Broker
      New FOR EX managed accounts and Private Managed Fund clients w ill need to deposit directly to MC via our
      Private Managed Fund held with the Prime Broker. The Advisor reserves the right to approve or disapprove
      of any PRIME BROKER based on the PRIME BROKER's past performance, execution capabi lities, product and
      technology limitations, commission structure, regulatory or compliance history, customer complaints or issues
      or other business related reasons. This FEE AGREEMENT/DISCLOSURE DOCUMENT (D -Doc) of Mediatrix
      Capita l Inc. is intended to disclose the risks and/or fee's associated with Managed Accounts, Private Funds,
      Structured Products, and selected Hedge Funds through its banking re lationships or FX Prime Broker Blue
      Is le Markets Inc. dba/ Blue Isle FX, or other unless further notified of a change. MC is an approved agent with
      severa l Private Banking Institutions. As an AGENT/Introducing Broker (IB), MC has a duty to notify the client
      of the possible commissions charged by Private Banks and BIFX on each transaction. The Current Rate of
      Commissions/Fees/Spread charged by Private Banks very on each transaction and shall be detailed through
      each individual contract. The current rate of commission through BIFX sha ll be between the Bid and Ask
      Spread of 1-3 Pl P's (Price Interest Points) or $5 00 to $30 00 per One Hundred Thousand USD Traded on FX
      Spot. Spot Gold, Silver and Oi l spreads between the Bid and Ask Spread price wil l vary from Pair to Pair with
      an average spread being .0005 Pl P's to .0010 Pl P's on average.



      The Agent/Introducing Broker
      Clients are hereby notified that our p rimary Prime of Prime Broker is Blue Isle Markets Inc. dba/ Blue Isle FX.
      Additional ly MC is an Introducing Broker for BIFX, and all FX client accounts wi ll be under the IB Umbrella of
      MC This allows the client to have access to larger credit lines and more attractive pricing due to the High
      Frequency Vo lumes of the entire MC book of business. MC has qua lified for the right to act as and serve as
      an IB and passes these discount services along to its client base to he lp increase profitability and offer
      opportunities not avai lable to the Retail Trading Publ ic. All clients will be required to open an account with BIFX
      on line, in addition to providing the required, executed MC documentation. Note that although on the web
      portal for BIFX, on their "open an account" section where a client will apply to open a brokerage account, the
      last data input requires that the client specify what leverage shou ld be used in trade. This leverage specification
      app lies to retail traders, or managed account traders. A lthough the cl ient must se lect a leverage option, MC,
      will have an override in all cases, as to the leverage ratio that will be used in managed account trading.




      Principal Risk Factors Associated with Off-Exchange Trading
      Each potential client should read the fo llowing section of this disclosure document and potential clients shou ld
      consider the fol lowing risks before entering this investment.

      Forex Trading is Speculative and Volatile
      Forex trading prices are vo latile. Price movements of Forex trading are influenced by among other things,
      changing supply and demand relationships, and trade, fisca l, monetary and exchange control programs and
      policies of governments, national and internationa l political and economic events and changes in nationa l
      and international interest rates and rates inflation, currency deva luations and reevaluations, and emotions
      of participants in the market place. In addition, governments from time to time intervene, directly and by


      Initials _ __


      Manager: Michael S. Young       myoung@mediatrixcapital.com
                                     www.mediatrixcapital.com
                                     Ph: 1.800.905.1006
                                                                                                                                    5



                                                                                                                           Levering0000073 2
Case 1:19-cv-02594-RM-SKC Document 1-6 Filed 09/12/19 USDC Colorado Page 7 of 21



t     Mediatrix Capital Inc


      regu lati on, in certai n markets, particula rl y in the cu rrencies. Such int ervention is often inte nded to
      influence p ri ces di rectly. Forex t radi ng, unlike many other securities, does not pay any dividend. Profits
      can be made in Forex trading by sell ing a contract at a higher price tha n that at whi ch it was boug ht or by
      buyin g a contract at a lower p ri ce than at which it was sold. In addition, interest may be paid or charged for
      holdi ng FX Spot Positions over night.

      Forex trading is Highly Leveraged
      T he low margin deposits normally requ ired in Forex t rading account s (typically between 1% and 4% of
      the va lue of the contract purchased or sold) permit an extreme ly high degree of leverage. Acco rdingly, a
      re lative small price movement in a Forex t rading co ntract may result in immediate and substa ntial change
      in valuation to the investor. Fo r example, if at the time of purchase, ten percent of the price of the Fo rex
      trad ing contract is deposited as margin, then a ten percent (10%) increase/decrease in the price of the
      Forex contract would, if the contract were the n closed out, result in an eq ual gain/loss of the margin
      deposit before any deduction fo r the trading commission. T hus, like other leveraged investments, any
      trade could possibly result in a loss o r gain.

      Forex Trading markets May Be Illiquid
      As stated in t he risk disclosu re statement at the beginni ng of this document, there may be times when it is
      d iffi cu lt to liquidat e a position. This can occur, fo r example, in off market hou rs such as the time between
      the USA Close and Asian Open, or when the market ma ke s a "Limit Move". In these circumstances, clients
      cou ld incur paper losses until it becomes possible to liquidate the position.

      Electronic Order Entry
      T he Advisor places trades via electro nic orde r platforms for its managed Prog ram called Electronic
      Communications Network (EC N). An ECN broker will se nd its t rades to var ious liquidity providers (banks
      and dark pools) used by t he brokerage. T he ECN w ill internally match orders placed by users of th e
      network. For instance, if one t rader using the ECN wants to go long, the brokerage wil l match the order
      with another wanting to go short. This means that users of ECN Brokers can often take advant age of O pip
      spreads when the brokerage successful ly matches a user's o rders. ECN brokers make money by cha rg ing
      its users commission on top of any spread. T he reason why traders prefer EC N brokerages is t hat ECN's
      can oft en provide traders with tighter spreads. In rare instances risk exists that a trade may not be
      placed or may be placed at a later time than original ly desired. These occurrences, which are beyond the
      Advisor's cont rol, could result in losses to a client's account.

      Program/Systematic Trading
      T he Adv isor may uti lize a method of trading in which comput er ge nerated signals are given to determ ine
      trade execution. If the Adviso r is incorrect in the interpretation of this information, client accounts can
      suffer losses. Trading decisions made by the Advisor on beha lf of participating customers are based
      primarily on fundamenta l and technica l analysis. However, its trading decisions may not adhere strictly to
      any particular trad ing formula or system.

      Lack of Diversification in Advisor's Trade Fund
      In the Advisor's Trade Fund, trades can be generally executed across multiple OTC FX Spot and Opt ions
      trading co ntract s, (i nclud ing Spot Gold, Silver and Cru d e), and multiple FX Spot Pairs. In most instances
      however, the Trade Fund's perfo rm ance is dependent upon flu ctuations specifica lly in G7 Cu rrency Pairs



      Initials _ __



      Manager: Michael S. Young         myoung@mediatrixcapital.com
                                        www.m ediatrixcapital.com
                                        Ph: 1.800.905.1006
                                                                                                                                   6




                                                                                                                           Levering00000733
Case 1:19-cv-02594-RM-SKC Document 1-6 Filed 09/12/19 USDC Colorado Page 8 of 21



t     Mediatrix Capital Inc


      OTC FX Options/Spot Pairs being traded and the Advisor's abi lity to assess and profit from these pairs or
      occasionally on ly a couple of these pairs. Since there are instances in wh ich the Trade Fund is not typically
      diversified into many other OTC Spot/Options pairs and contracts, clients may not necessarily benefit from
      price movements in other OTC FX Spot/Options trad ing pairs and contracts.

      Possible Effects of Speculative Position Limits
      Insofar as speculative position limit s are applicable, al l OTC FX Spot/Options trading accounts owned,
      held, managed and controlled by t he Advisor, are aggregated for position Limit purposes. Th e advisor may
      manage addi tion al client accounts in the future. The Advisor believes th at est ab lished position li mits will
      not adve rs ely affect t he Advisor's contemplated trading. However, it is possible that from time to t ime the
      trading decisions of th e Advisor may be modified and positions held or controlled by the Advisor may have
      to be liquidated in order t o avoid exceed ing app licab le position lim its.

      Positions Held Overnight
      Gene ral ly, most all FX OTC Options positions placed are not held overn ight, however, any contributing Spot
      positions held overnight or longer holds a higher margi n requirement than positions traded within the same
      day. The se higher margins will commit a greater amount of equity to t he trade, and could affect the degree
      to w hi ch the trading portfolio can be diversified for the time period.

      Short-term and lntraday Trading
      Short-term and intraday trading involves aggressive trading, and genera lly you wi ll pay commissions o r
      spreads on each trade. The total daily com missions/spreads that you pay on your trades wil l add to your
      losses or sl ightly reduce any profits. MC does not generally t rade agg ressively on a short term daily basis.

      A Participating Client's Futures Commission Merchant Entity May Fail
      Under the Trading Advisor's Trade Fund, the PRIME OF PRIME BROKER is requ ired to maintain client funds in
      segregated accounts.

      Charges to a Client's Account
      A C lient account is obligated t o pay brokerage commissions & spread fees on each transaction regard less
      of whether the transaction rea lizes profits. Th e Advisor's Performance and/or Incentive Fees are not based
      on broker commissions but rath er upon realized appreciation in open/closed trading positions. Adv isor's
      Performance and/or Incentive Fees previously pa id aga inst such unrealized app reciation may not be
      refunded in the event of a loss. Typi cally there are no exchange fees in FX Spot trad ing; however PRIME
      BROKERS are typica lly compensated through th e difference between the bid and offer rates (Spread).
      With OTC FX Options and Spot Gold, Silver and O il, th e PRIME BROKERS typically charge a commission in
      add ition to the spread between the bid and offer rates (Spread). The forgoing list of risk factors does not
      purport t o be a complete exp lanation of th e risks involved in Forex trading. Potential investors shou ld read
      the entire Broker disclosure document before deciding to invest. A participating customer shou ld have
      personal resources beyond any funds wh ich the customer deposits in th e trading account to be advised by
      the Advisor and such funds shoul d represent separate investment capital to the customer.




      Manager: Michael S. Young        myoung@mediatrixcapital.com
                                       www.mediatrixcapital.com
                                       Ph: 1.800.905.1006
                                                                                                                                  7




                                                                                                                          Levering00000734
Case 1:19-cv-02594-RM-SKC Document 1-6 Filed 09/12/19 USDC Colorado Page 9 of 21



t     Mediatrix Capital Inc


      The Trading FX Program
      Objective
      The Advisor's FX Spot and OTC FX Options managed fund program is designed for sophisticated investors.
      A lth ough the risk of loss exists in OTC trading, th e objective of the Advisor is to ach ieve consistent and above
      average returns on its assets under management through trading and specu lation in FX Spot, OTC FX Options
      and Spot Go ld, Silver and Oil trading, Legally no guarantees can be g iven that these objectives wi ll be met,
      and an investment in an account to be traded by the Advisor should only be considered by investors that can
      assume the financ ial obligations of such trading, includ ing losses on occasion. The Advisor w ill endeavor to
      meet the objective of capital appreciation by making trad ing decisions based upon both fund am ental and
      proprietary trad ing methods learned and achieved over the many years in th is business as educator, softwa re/
      systems developer and trader.

      Methodology
      T he trading met hods to be utilized by the Adv isor are open t o inspection by each investor or account holder
      via weekly account activity statements supp lied by the Prime Broker's. In addition, the Advisor may refine or
      change the imp lementation of the strategy as a result of ongo ing research and development (includ ing but
      not limited to techn ica l factors, markets traded and/or money management principals). Every attempt wil l be
      made t o info rm clients of any significant changes to the Advisor's Trade Fund. There can be no assurance that
      a change in the Advisor's approach to trading wi ll yiel d the same resu lts that it has in the past. Advisor wi ll
      al low questions regard ing its strategy to be offered through ema il or othe r correspondence and will make its
      best effort t o reply to such correspondence on a timely basis.

      FX Spot and OTC FX Options traders generally rely on fundamenta l o r technical analysis, o r a combination
      of both, in making trading and investment decisio ns. Technical analysis is based upon the theory that a study
      of the markets t hemselves will p rovide a means of ant ici pating ext ernal factors, w hich affect the supply and
      demand of a particular financial instrument in order to predict future prices . Technical analysis of the markets
      generally includes a study of, among other things, t he actual daily, weekly and monthly price fluctuations ,
      volume variations and changes in open interest.

      Fundamental ana lysis, on the other hand, re lies on a study of factors externa l to the trad ing market such as
      general economic factors, anticipated world events, and supply and demand factors in o rder to predict future
      prices. Fundament al analysis is premised on the concept that market prices frequently may not reflect the
      real va lue of Forex trad ing, although such value will eventua lly determ in e price leve ls . By ana lyzing underlying
      economic factors, a fund amenta l trader hopes to predict future ma rket t rends as price levels and actu al value
      move into parity.




      Initia ls _ __



      Manager: Michael S. Young        myoung@mediatrixcapital.com
                                       www.m ediatrixcapital.com
                                       Ph: 1.800.905.1006
                                                                                                                                         8




                                                                                                                                 Levering00000735
Case 1:19-cv-02594-RM-SKC Document 1-6 Filed 09/12/19 USDC Colorado Page 10 of 21



t      Mediatrix Capital Inc


       The Advisor's Approach
       The trad ing systems the Advisory Team draws upon the judgment, experience and knowledge of the fundamenta l
       and te chnical factors affecti ng various ma rkets and attempts to identify optimal trading opportun ities within these
       markets. The Advisory Team will generally employ an approach that utilizes both fu ndamenta l and technical methods
       when deciding to t ake positions in any market. The approach can generally be classified as fun damental in nature,
       although other methods can be emp loyed by the Advisory Team. The Advisors w ill seek to exploit perceived ma rket
       ineffici encies in the price of selected Spot trading contract s through both long and short positions. The Advisor has
       no set policy with respect to the time horizons of its long or short positi ons, but places an emphasis on the short-
       te rm time frame. Positions are occasionally held overnig ht. In eva lu ating the various factors which make up a trading
       decision, the systems pay close attention to each trade's risk-reward potentia l, how it fits into the risk profile of the
       entire portfolio, and whether it adhe1·es to the account's overall trading goals.

       Portfolio Selection
       Th e prim ary focus of the Advisor's trad in g program is trad ing FX Spot and complex OTC FX Options strat egies,
       trading primarily in the G-7 currenc ies (United States, Japan, European Union , Un ited Kingdom, and Canada), Forex
       trading markets, although th e Advisor has sole d iscreti o n as t o which OTC contracts it w il l trade. Currently the advisor
       trades primarily in the Off Exchange OTC FX Spot/Options, Spot Gold, Silver and Oil trading markets and will advise
       the investors in adva nce if the Advisor eve r makes the decision to trade in other Exchanges.



       Management and Incentive Fees
       MC presently charges a 50% performance fee payable monthly, solely out of net new appreciation in the
       accounts actua l account va lue, for al l accounts that are opened w ith a balance of less than $500,000.00
       USD. Additionally, there is a Lock Up period of 120 calendar days, for any money deposited with MC.
       During the Lock Up period, NO funds will be eligible for withdrawal. However, MC, will provide weekly
       performance statements through the Lock Up period, for account status updates. Clients requesting
       withdrawal of funds, either partial or in full, must provide MC with a minimum 30 days' notice.

       Monthly Performance or Incentive Fee
       Mediatrix Capital Inc. (MC) the "Advisor" shal l be paid a Performance or Incentive Fee at a rate of fifty
       percent (50%), forty percent (40%) or thirty five percent (35%) of any net profits above the initial deposit/credit
       amount as outlined under the terms and cond itions of Customer Agreement and/or Trading Authorization
       between MC and Customer, and as defined above. For Managed Account clients, the applicab le m onthl y
       performance fee is also calculated based from any New Monthly Net High over a previously made deposit/
       credit or month ly High Water Mark calculated on the net new appreciation of the client's actual account value
       during each calendar month and for purposes of this document. Actual equals the Actual Net Asset Va lue .
       Net new appreciat ion, as used herein, means the excess (if any) of the actual account value as of the end of
       any calendar month reduced by any broker commissions, spreads or overnight carry cost valued on the Month
       End Brokerage Statement and payab le on the actual account value at the end of any prior month (or any date
       during the previous the account commences trading, whichever date the actua l account va lue was higher),
       increased by additiona l capita l contributed, but reduced by withdrawals, distributions and performance fees
       as of or subsequent to the date of such highest actua l account va lue. If any payment shall have been made
       to the Advisor for appreciation experienced in the client's account, and the acco unt thereafter incurs a net




       Initia ls _ __



       Manager: Michael S. Young        myoung@mediatrixcapital.com
                                        www.mediatrixcapital.com
                                        Ph: 1.800.905.1006
                                                                                                                                         9




                                                                                                                              Levering00000736
Case 1:19-cv-02594-RM-SKC Document 1-6 Filed 09/12/19 USDC Colorado Page 11 of 21



t      Mediatrix Capital Inc


       loss for any subsequent month, the Advisor shall be entitled to retain performance fees previously paid on the
       account. However, no subsequent performance fee sha ll be paid to the Advisor until the account has again
       experienced net new appreciation over the established High Water Mark. Such management and incentive
       fees are bil led by the Ad visor directly to the carrying AFFILIATE PRIVATE BANK or PRIME BROKER to be paid
       directly out of a client's Structured Trade proceeds account. Upon presentation of the bill to the AFFILIATE
       PRIVATE BANK or PRIME BROKER entity, the AFFILIATE PRIVATE BANK or PRIME BROKER entity and the
       Advisor are authorized by the client to deduct only the earned fees directly from the client's proceeds or
       account.

       The Customer hereby authorizes any A FFILIATE PR IVATE BANK or PR IME BROKER to pay MC such
       Performance and/or Incentive Fees, as described herein, in the form of check or wire transfer as shal l become
       due and owing to MC under the terms and conditions of Customer Agreement and/or Trading Authorization
       betwee n MC and Customer (Hedge Fund Participants will have a separate agreement). Concurrently therewith,
       MC shall send to Structured Product FX Managed Account Customers an invoice for Monthly Incentive/
       Performance Fees. An invo ice shal l be deemed sent to Customer upon MC's sending such invo ice to Customer
       via fax, e-mail and/or by ma iling such invoice to Customer's address, and sha ll be deemed de livered to
       Customer personally whether actually received or not. An invoice sha ll be deemed correct and shall be
       conclusive and bind ing on Customer unless a written objection from Customer shall be received by MC and
       FXC with in two (2) business days as the case may be. Business day sha ll mean any day that is not (a) a Saturday
       or Sunday or (b) a day on which banks are authorized or required to be closed. Customer acknowledges its
       ongoing responsibil ity to review regularly al l customer account records and statements from BI FX via MC since
       such records wil l be conclusive and binding on Customer un less a prompt written objection from Customer
       is received by MC within 5 (five) business days as the case may be. By signing the attached documents, the
       parties have executed th is Advisor Compensation and Authorization to Pay Fees.

       The month ly performance fee is calculated based upon the initial deposit amount at the time of account
       opening, and is ca lculated therefore at either 50% (fifty percent}, 40% (forty percent) o r 35% (thirty five percent)
       of any New Monthly Net High over a previously made deposits or monthly High Water Mark calcu lated on
       the net new appreciation of the client's actual account value during each calendar month and for purposes of
       this document. Actual equals the net asset value. Net new appreciation, as used herein, means the excess (if
       any) of the actual account value as of the end of any calenda r month reduced by monthly management fees,
       payable over the highest leve l of the actual account value as of the end of any prior month (or date the account
       commences trading, whichever date the actua l account value was highe r), increased by additional capita l
       contributed, but reduced by withdrawa ls, distributions and performance fees as of or subsequent to the date
       of such highest actual account value. If any payment shall have been made to the Adv isor for appreciation
       experienced in the client's account, and the account thereafter incurs a net loss for any subsequent month, the
       Advisor shall be entitled to retain performance fees previously paid on the account. However, no subsequent
       performance fee sha ll be paid to the Adv isor unt il the account has again experienced net new appreciation.
       Such management and incentive fees are b illed by the Advisor directly to the client or the carrying PRIME
       BROKER to be pa id out of a cl ient's account. Upon presentation ofthe bill to the PR IME BROKER entity, the
       PRIME BROKER entity and the Adv isor are authorized by the cl ient to deduct the fees directly from the client's
       account. Either the Advisor or the investor may terminate the agreement by delivering a written notificatio n of
       such termination to the other party.

       Potential Conflicts of Interest
       The Adv isor currently acts as an advisor to its own and mu ltipl e other accounts, al l of wh ich participate
       with each other for the Advisor's services. Thus, the Advisor could have a conflict of interest between its

       Initia ls _ __


       Manager: Michael S. Young       myoung@mediatrixcapital.com
                                       www.mediatrixcapital.com
                                       Ph: 1.800.905.1006
                                                                                                                                        10



                                                                                                                                Levering00000737
Case 1:19-cv-02594-RM-SKC Document 1-6 Filed 09/12/19 USDC Colorado Page 12 of 21



t      Mediatrix Capital Inc


       responsibil ities to one client's account and to those other accounts. The Advisor believes that it has
       sufficient resources to discharge its responsibilities in th is re gard in a fair manner. The Advisor may receive
       higher advisory fees from some accounts than others. The Adv isor, however, trades all its accounts within
       each portfolio in a substantially parallel manner, given the differences in size and timing of the capital
       additions
       and withdrawals.

       The Advisor and any principal or associated person of the Advisor have the right to trade for his or her
       own accounts, and do so currently. A potential conflict also may occur w hen the Advisor or its pri ncipa ls
       or associated persons trade the ir proprietary accounts more aggressive ly, or take positi ons in proprietary
       accounts that are opposite, or ahead of, the positi ons taken by any non -proprietary account. A potential
       conflict of interest exists if proprietary t rades are in the same markets and at the same time, using the same
       PRIME BROKER entity as another account. To the extent executions are bundled and then allocated among
       accounts held at the PRIME BROKER e ntity, one account may receive less favorable execution than other
       accounts. It is the Advisor's policy to al locate trade executions that afford each account the same likelihood
       of receiving favorab le or unfavorable executions over time. Th e Advisor may find that positions established
       for t he benefit of a particular account, when aggregated with positions in other accounts of the Adv isor,
       approach the specu lative position limits in a particular market. The Advisor may decide to address this
       situation either by liquidating some accounts' positions and reapportion ing the portfolio in other contracts
       or by trading similar contracts in other markets which do not have restrictive limits. In the event that the
       Advisor was required to liq uidate positions as the result of specu lative position limits, such li quidation
       would be done on a pro rata basis across all accounts under management.

       Litigation
       T he International Securities Regulations provide that a trading advisor must disclose any material
       admin istrative, civil or crimina l action, whether pending or concluded, w ithi n the 10 year period preceding
       the date of the trading advisor's disclosure document, against the trading advisor and any principal
       of the trading advisor, any broker with which the trading advisor's clients will be required to maintain
       thei r accounts and any introducing broker through which the trading advisor's clients wil l be required to
       introduce their accounts to the futures commission merchant. The Advisor does not believe that there are
       any such material actions regarding the Advisor or any principals of the Advisory Team as of the date of this
       Disclosure Document nor is any such action expected in the futu re.

       Account Size and Funding
       The Client has agreed to cred it/fund a m inimum starting account size of $250,000.00 (Two Hundred
       and Fifty Thousand) USD; provided, however, under certain circumstances, the Advisor may in its so le
       d iscretion, accept sma lle r amounts.

       Length of Investment
       T he Advisor wis hes to stress that potential investors should consider this to be a long term investment.
       While the model seeks to ach ieve large returns whi le control ling risk, no investment designed to ach ieve
       large returns contin ual ly appreciates. In fact, losses are a common element in the Adv isor's efforts to
       achieve large returns. Th e Advisor believes an investor in this program should be ab le to commit funds to
       The Program For A Minimum OfTwo (2) Years Al t hough It Is Not Required.




       Initials _ __


       Manager: Michael S. Young       myoung@mediatrixcapital.com
                                       www.m ediatrixcapital.com
                                       Ph: 1.800.905.1006
                                                                                                                                   11




                                                                                                                           Levering00000738
Case 1:19-cv-02594-RM-SKC Document 1-6 Filed 09/12/19 USDC Colorado Page 13 of 21



t      Mediatrix Capital Inc


       Confirmations and Account Statements
       Each client may receive at will confirmat ions of daily activity and monthly statements from the PRIME
       BROKER entity reflecting al l transactions entered into on behalf by the Advisor. These reco rd s are reviewed
       by the advisor daily and shou ld be upon receipt by the client in order to mon itor the status of the accounts
       managed by the Advisor, and should be retained for fu ture reference.

       Instructions For Opening an Account
       Clients are required t o execute a management account agreement with the Advisor, which constitutes
       the ful l and complete understanding between the parties. Authorizations are executed by the cli ent and
       furn ished to the ir broker to empower the Advisor to make trades for the client's account and to co ll ect fees
       fo r its services.

       If a client intends to (1) comm it funds from outside accou nts, or (2) open an account on behalf of an
       Institutional Investment Plan, specific additional acknowledgments must be signed by the client at the tim e
       an account is opened.

       1. Comp lete and sign the attached MANAGED ACCOUNT AGREEMENT NOTE

       2. Complete and sign t he attached LIM ITED TRADING AUTHORIZATION AND LIMITED
          POWER OF ATTORNEY.

       3. Complete and sign the attached FEE PAYMENT AUTHORIZATION .

       4. Complete and sign the attached PRIVACY STATEMENT.

       5. Complete and sign an Account App lication from the PRIME BROKER.

       6. Issue a bank wi re payable to t he PRIME BROKER enti t y where your account will be t raded.

       7. Return the orig ina ls of items referenced in 1, 2, 3 and 4 above to: myoung@mediatrixcapital.com




       Initials - -


       Manager: Michael S. Young      myoung@mediatrixcapital.com
                                      www.m ediatrixcapital.com
                                      Ph: 1.800.905.1006
                                                                                                                                 12



                                                                                                                          Levering00000739
Case 1:19-cv-02594-RM-SKC Document 1-6 Filed 09/12/19 USDC Colorado Page 14 of 21



t      Mediatrix Capital Inc


       Managed Account Spot Program Agreement
       This MANAGED ACCOUNT AGREEMENT (the "Agreement") and Trad ing Auth orizati on is made by and
       between MEDIATRIX CAPITAL INC. (th e "Advisor" ) and (the "C li ent") Thi s ag reement is entered into based
       upon the follow ing rep resentations:

       W HEREAS, the Cl ient hereby ackn owledges t o Advisor t hat Cl ient has re ceive d , read and und erstood and
       carefu lly cons ide red th e ri sks outlined in t he Disclosu re D ocume nt of th e Ad visor, dated Ju ne 1, 2017, that no
       person is authorized by the Adv isor to make statements in add itio n to, or inco nsis tent with, those contained in
       such d ocum ents;

       WH EREAS, the Cli ent hereby rep resents to Advisor that C lient has capita l/cred it ava il able and d esires to invest
       such cap ita l in speculative investm e nts in Spot Forex, Gold, Silver, Oil trad ing contracts and

       OTC FX Options t rading ("Alternative Investm ent s");

       WHEREAS, the Cl ient hereby represe nts to Advisor th at C li ent is fully fami liar w ith the specu lative nature of
       A lterna ti ve Investm ent tradi ng.

       WHEREAS, the Cl ient, if an individua l, hereby rep rese nts to Advisor that C lient is of full lega l age in the
       jurisdiction in w hi ch Client resides and is lega lly compet ent to execute and de liver this Agreement and to
       purchase, sell, trade and own Alternative Investments as co ntemp lat ed by this Agreement;

       WH ERE AS, the Cl ient, if a corporat ion, pa rtnership, trust or other entity or association, hereby represents
       to Ad viso r t hat Client has fu ll power and authority to execute and d e li ve r this Agreement and to purchase,
       sell, t rade and own Alternati ve Investm ents as conte mpl ated by this Ag reement and th e ind ividua l executing
       and delivering t his Agreement for and on beha lf of C lient is of fu ll lega l age in the jurisdiction in w hi ch
       individual res ides and is lega lly compete nt and has full power and authority to do so on beha lf of Cli ent and its
       stockhold ers, partners o r beneficiaries, if any;

       WH EREAS, th e Cli ent desires to ret ai n Advisor as Client's Tradi ng Advisor pursuant to the t erms and
       cond it ions set forth in t his Ag ree ment, and Advisor des ires to service Client pursuant to such t erms and
       co ndit ion s.

       NOW THEREFORE, in cons ideration of the mutual covena nts herein cont ain ed and fo r other good and
       valuab le co nsideration the receipt of which is hereby acknowledged, the parties hereto agree to the following :

       1. RECEIPT OF FEE AGREEMENT/ DISC LOS URE DOCUMENT - Th e Cli ent acknowledges receipt of a copy of
       the FEE AGR EEMEN T/ DISCLOSURE DOCUMENT dated as of Ju ne 2017 of th e Advisor and agrees t o al l of
       the terms and cond itio ns thereof. and has carefully considere d the m atters outlined and referred t o th erein in
       d et erminin g whether to p articipate in a Pri vat e Finan cia l Opportunity/ Structured Product or to ope n a Fo rex
       trading account managed by t he Advisor. Th e Advisor lega lly can make no gua rant ee th at any of its services
       will result in a gain for t he Client The Advisor wil l not be li able t o the Cli ent o r to others except by reason of
       acts constituting w illfu l malfeasance or gross negligence as to its duties here in , and disclaims any liabi lity for
       human o r machine erro rs in o rders to trad e or not to trade the C lient's Account.

       2. TRADI NG AUTHORITY FOR FX CLIENTS - Th e Managed Account client g ives and grants the Advisor as his/
       her (its) agent and atto rn ey in fact, fu ll power and aut ho rity to buy, and trade in spot Forex trad ing, and Fo rex
       trad ing co nt ract s pu rsuant to the t rad ing pol icies d escribed in th e Disclosure Docu m ent. Th e Client ag rees

       Initials _ __


       Manager: Michael S. Young          myoung@mediatrixcapital.com
                                          www.mediatrixcapital.com
                                          Ph: 1.800.905.1006
                                                                                                                                           13



                                                                                                                                    Levering00000740
Case 1:19-cv-02594-RM-SKC Document 1-6 Filed 09/12/19 USDC Colorado Page 15 of 21



t      Mediatrix Capital Inc


       to execute a "Limited Trading Authorization & Limited Power of Attorney" w ith the PRIME BROKER entity
       authorizing the Advisor to enter orders for the Client's Account. This limited trading authorization and
       power of attorney shall be a continuing one and shall remain in full force and effect until revoked by the
       undersigned by a written notice addressed and de livered to the advisor.

       3. ACKNOWLEDGMENT OF RISK- Th e Advisor's recommendations and authorizations shall be for the
       Account of the Client. The Advisor makes no guarantee that any of its services wi ll result in a profit to the
       Client. The Client had been provided a Risk Disclosure as required by law about the risks of trading with
       the Prime Broker entity and understands those risks. The Client assumes the responsibility of the risk that
       may be incurred. Client is aware of the speculative nature associated with Alternative Investment trading.
       T he Client also acknowledges that legally, no one can guarantee profits or freedom from loss in Alternative
       Investment trading.

       4. RESPONSIBILITIES OF THE AFFILIATE PRIVATE BANK OR PRIME BROKER - Th e Client recognizes that
       the Advisor will transmit orders on the Client's behalf to the AFFILIATE PRIVATE BANK or PRIME BROKER
       through the use of an electronic trading p latform, phone or any other means that the Advisor chooses.
       The Advisor's responsibilities with respect to any of the Client's transactions shall be fulfilled at the time
       that a complete order has been transmitted from the executing broker to the Client's clearing broker. The
       Advisor shall not be responsible for any acts, omissions, or errors of the executing broker in executing such
       orders.

       5. FEES - The Client agrees to authorize payments from the Client's Proceeds or Account to the Adv isor
       in compensation for services as set forth in this agreement. The client wi ll authorize to pay the Advisor as
       compensation for advisory services via a yearly management fee combined with a monthly incentive fee or
       solely a performance fee as mutually agreed upon and set forth at the end of this Agreement. The Advisor
       will bill al l fees directly to the A FFILI ATE PRIVATE BANK or PRIME BROKER entity to be paid out of the
       Client's proceeds or account. Th e Advisor reserves the right to negotiate different fees for different clients
       and share any portion of these fees with third parties in accordance w ith regulatory and industry standards.
       T he yearly management, monthly incentive fees or performance fees are calculated and defined as follows:

         a. Monthly In centive Fee or Performance fee - The monthly incentive fees or Performance fees are 50%,
         40% or 35% of deposited/credited funds of any New Net High Balances over the previous initial deposit/
         credit amount or preceding High Water Mark, which is determined by the initial opening deposit
         amount. The Performance fees are based upon the tota l aggregate deposit of a client and are billed in
         the following percentages: deposits between $250,000-$499,999 are billed at a 50% performance fee,
         deposits between $500,000-$999,999 are bi lled at a 40% performance fee, and deposits in aggregate
         over $1,000,000 are billed at a 35% performance fee. The monthly incentive fees or Performance fees
         mentioned above are only applicable if the new highs are made and computed above the previous
         balance. Net new appreciation, as used herein, means the excess (if any) of the actual account value as
         of the end of any trade period or calendar month, payable over the highest level of the actual account
         va lue ( FX Clients - as of the end of any prior month) (or date the account commences trading, whichever
         date the actual account value was higher), increased by additiona l capital contributed, but reduced by
         withdrawals, and distributions as of or subsequent to the date of such highest actua l account va lue . If
         any payment shall have been made to the Advisor for appreciation experienced in the client's account,
         and the account thereafter in curs a net loss for any subsequent month, the Advisor sha ll be entitled
         to reta in performance fees previously paid on the account. However, no subsequent performance fee
         shal l be paid to the Advisor until the account has again experienced net new appreciation or exceeded


       Initials _ __


       Manager: Michael S. Young      myoung@mediatrixcapital.com
                                      www.m ediatrixcapital.com
                                      Ph: 1.800.905.1006
                                                                                                                                14




                                                                                                                         Levering00000741
Case 1:19-cv-02594-RM-SKC Document 1-6 Filed 09/12/19 USDC Colorado Page 16 of 21



t      Mediatrix Capital Inc


         the previous established High Water Mark. Such performance or incentive fees are billed by the Adv isor
         directly to the carrying AFFILIATE PR IVATE BANK or PRIME BROKER entity to be paid out of a client's
         proceeds or account. Upon presentation of the invoice to the AFFILIATE PRIVATE BANK or PRIME BROKER
         entity, the AFFILIATE PRIVATE BANK or PRIME BROKER and the Advisor are authorized by the client to
         deduct the fees directly from the client's proceeds or account. Either the Advisor or the investor may
         terminate the agreement by delivering a written notification of such termination to the other party, and
         such termination will require a 60 day notice. The Lock Up Provision however, will still apply, in that if
         termination notice is given by investor, funds will be returned after the first 120 days have expired, if
         such a notification is given within the first 120 days of affiliation.

       6. MANAGEMENT O F OTHE R ACCOUNTS - T he services rendered hereunder are not exclusive and Client
       acknowledges that the Advisor presently advises and manages other client accounts and intends to do so
       in the future. The Client acknowledges that the Advisor reserves the right to charge management, monthly
       incentive fees or performance fees different from those described above for other accounts that it manages.
       T he Advisor and its principal(s) and associated person(s) may trade Alternative Investments for their own
       account(s).

       7. ASSIGN MENT - This Agreement shal l not be assignable by the Client w ithout the written consent of the
       Advisor or by the Advisor without notice to the Client and shal l be binding upon the parties hereto, their
       heirs, respective legal representatives and successors and assigns.

       8. ENTIRE AGREEMENT - This Agreement contains the entire understanding between Advisor and Client
       with respect to Private Financial Opportunities and Structured Products or Forex trading matters; it is
       intended to be the comp lete and exclusive expression of the agreement between Advisor and Client;
       it supersedes any other agreements or understandings of the parties with respect to Private Financial
       Opportunities and Structured Products or Forex trading matters; and may only be amended by mutual
       written consent. This Agreement may not be altered, amended or modified w ithout the signed written
       consent of al l parties.

       9. GOVERN ING LAW - The parties agree that any action or proceeding arising, directly, indirectly or
       otherwise in connection with, out of, related to, or from th is Agreement, any breach hereof, or any transaction
       covered hereby shal l be resolved, whether by arbitration or otherwise, within the securities laws of St. Vincent
       and the Grenadines and/or where authorized . Accordingly, the parties consent and submit to the jurisdiction
       of the courts located w ithin such local and further agree that any action or proceeding brought by either
       party to enforce any right, assert any claim or obtain any relief whatsoever in connection with this Agreement
       shal l be commenced by such party exclusively in the international courts, or if appropriate, before an arbitral
       body, located within such city and local.

       10. NOTICES - Any notices required to be given shall be in writing and sent by certified or registered
       mai l, return receipt requested, to MEDIATRIX CAPITAL INC. address listed and/or to email at:
       myoung@mediatrixcapital.com with a required response acknowledgment as receipt; and to Client at the
       address set forth be low his/her signature to th is Agreement. An email notice is required, if mail notifications
       have been dispatched.

       11. CONFIDENTIALITY - The Client acknowledges that the trading methods emp loyed by Advisor are
       proprietary and that the advice provided by Advisor is for the exc lusive use of Advisor's Client(s). The Client




       Initia ls _ __


       Manager: Michael S. Young      myoung@mediatrixcapital.com
                                      www.mediatrixcapital.com
                                      Ph: 1.800.905.1006
                                                                                                                                  15




                                                                                                                           Levering00000742
Case 1:19-cv-02594-RM-SKC Document 1-6 Filed 09/12/19 USDC Colorado Page 17 of 21



t      Mediatrix Capital Inc


       agrees that any and all portfolio position repo rts, performance information and other confidential or
       proprietary information d istributed to the Client by the Advisor must be held in confidence by the Client.
       The Client agrees not to disclose any of Advisors' t rading recommendat ions, advice or ana lys is to any third
       party without Advisor's prior written consent. The Client agrees to treat all such communication re lated to
       the Account as confidential.

       12. TERMS AND COND ITIONS FOR TERM INATION - This Agreement sha ll be valid for a period of 5 years.
       T he Agreement may terminate upon complete program funding or for FX Clients, a 60 day written notice
       by any party hereunder to the other party (and in accordance with the Lock Up provisions). N otice shal l
       be deemed given on the close of business on the day such notice is actua lly received by the Advisor or
       the Client. If either party terminates this Agreement, management fees and incentive fees (and, if due) will
       be paid as if the termination date of the Account were the end of the ca lendar month. When either party
       terminates th is Agreement, the Client shall be liable for costs, expenses and losses incurred in liquidating
       open positions upon termination. In the event that any provisions of this Agreement are invalid for any
       reason whatsoever, all other conditions and provisions of t he Agreement sha ll, nevertheless, remain in f ull
       force and effect.

       SIGNATURE PAGES FOLLOW




       Initials _ __



       Manager: Michael S. Young      myoung@mediatrixcapital.com
                                      www.mediatrixcapital.com
                                      Ph: 1.800.905.1006
                                                                                                                                16




                                                                                                                         Levering00000743
Case 1:19-cv-02594-RM-SKC Document 1-6 Filed 09/12/19 USDC Colorado Page 18 of 21



t      Mediatrix Capital Inc



         Please complete the fo llowin g forms, then p rint, sign, scan and send to myoung@mediatri xcapita l.com




       IN WITNESS WHEREOF,
       The parties have caused this FEE AGREEMENT & DISCLOSURE DOCUMENT to be du ly executed as of the
       date below as accepted by:



       Client Name                                                        Date



       Address



       City                                                               State            Zip



       Customer Signature                                                 Date



       Second Customer Signature (if joint account)                       Date



       Third Customer Signature (if joint account)                        Date




       ACCEPTED - MEDIATRIX CAPITAL, INC.



       By:


       Michael S. Young/ Chief Executive Officer                          Date
       MEDIATRIX CAPITAL, IN C.




       Initia ls - -


       Manager: Michael S. Young     myoung@mediatrixcapital.com
                                     www.mediatrixcapital.com
                                     Ph: 1.800.905.1006
                                                                                                                           17



                                                                                                                    Levering00000744
Case 1:19-cv-02594-RM-SKC Document 1-6 Filed 09/12/19 USDC Colorado Page 19 of 21



t      Mediatrix Capital Inc


       LIMI TED TRAD ING AUTHOR IZATION AND LIMITED POWER OF ATTORNEY (Fo r FX Customers On ly)

       To: Affiliate Pri vate Ban k or Prime Broker

       The unders ig ned, ("the Customer") hereby gives and grants MEDIATRIX CAPITAL, INC. ("the Advisor") as his/
       her (its) agent and attorney in fact, full power and authority to buy, and t rade in spot Forex trading contracts
       markets pu rsuant to the t rading policies described in the Di sclosure Document.

       Thi s limited trading authorization and limited power of attorney shall be a conti nuing one and shal l rema in in
       full force and effect until revoked by the undersigned by a written 60 day notice addressed and delivered to
       the ad visor, and provided that the initial 120 Lock Up period has expired, whichever has occurred last .



       Cu stomer N ame



       Customer Signature                                                     Date



       Second Customer Signature (if joint account)                           Date



       Third Customer Sig nature (if joint account)                           Date




       Initia ls - -


       Manager: Michael S. Young        myoung@mediatrixcapital.com
                                        www.mediatrixcapital.com
                                        Ph: 1.800.905.1006
                                                                                                                                   18




                                                                                                                            Levering00000745
Case 1:19-cv-02594-RM-SKC Document 1-6 Filed 09/12/19 USDC Colorado Page 20 of 21



t      Mediatrix Capital Inc


       FEE PAYMENT AU TH ORIZATION

       To: Affiliate Private Ban k or Prime Broker

       Subject to the provisions of the forgoing FEE AGREEMENT & DISCLOSURE DOCUMENT of MEDIATRIX
       CAP ITAL INC. (the "Advisor"), w hich the undersigned has executed, you are hereby authorized t o deduct and
       remit directly to the Advisor such adviso ry fees such as Management Fees if any and applicable Performance
       Fees of 50% as ag re ed upon in the Managed Account Agreement as the Advis or accordingly req uests.

       Check all that apply:

       Fee: fifty percent (50%) incentive o r performance fee to be paid in USD ___ (lnitia l)

       The Adv iso r wil l inform you of the exact amounts due on t he agreed-upon payment/funding dates. Th e
       undersigned acknowledges and agrees that the Advisor is solely responsible for the computation of Fees
       and authorizes you to rely on remittance instructions submitted by the Advisor complete ly w ithou t regard
       to amount. This authorization w ill continue in effect until MC has rece ived written notice from the client
       terminating it. Such notice wil l be ma il ed or delivered to the Adv isor and to t he Account Executive handl ing
       this account.



       Customer N ame



       Customer Signature                                                      Date



       Seco nd Customer Signature (if joint account)                           Date



       Third Customer Signature (if joi nt account)                            Date




       Initia ls _ __


       Manager: Michael S. Young       myoung@mediatrixcapital.com
                                       www.m ediatrixcapita l.com
                                       Ph: 1.800.905.1006
                                                                                                                                   19




                                                                                                                            Levering00000746
Case 1:19-cv-02594-RM-SKC Document 1-6 Filed 09/12/19 USDC Colorado Page 21 of 21



t      Mediatrix Capital Inc


       PRIVACY STATEMENT

       Pursuant to the International Securities Standards and rules, financial institutions like the Advisor are required
       to provide privacy notices to the ir clients. Th e Adv isor considers privacy to be fundamenta l to our re lationship
       w ith our clients. We are committed to maintaining the confidentiality, integrity and security of our current
       and former clients' non-public information. Accordingly, we have developed interna l polices to protect
       confidential ity wh ile al lowing clients' needs to be met.

       We wi ll not d isc lose any non-public persona l information abou t clients, except as requ ired by app licab le law
       or regulation, and thus authorities wil l also have access t o such non -pub lic information and records. In the
       norma l cou rse of serving our clients, o nly needed and speci fic information may be sha re d with companies t hat
       perform various services such as our accountants, auditors and attorneys.

       Specifica lly, we may disclose to these service providers non -publ ic information required by law including:

       • Information that the Advisor receives from clients on ma naged account ag re ements and related fo rms (such
         as name, add ress, tax identification number, and birthdate, assets, income and investment experience); and:

       • Information about clients' transactions with the Advisor (such as account activity and account ba lances)

       Any party tha t receives this informatio n wi ll use it on ly for the services req uired and as al lowed by appl icable
       law or reg ulation, and is not permitted to share or use t his info rmatio n for any other purpose. To p rotect
       the personal information of individuals, we perm it access only by authorized employees who need access
       to that information to provide services to ou r clients and us. In order to guard cl ients' non-public personal
       information, we maintain physical, electronic and p rocedu ral safeguards that comply with t he International
       Securities Standards. If the relationship between a client and the Advisor ends, the Advisor will contin ue to
       treat clients' personal information as described in this notice. An individual cl ient's right t o privacy extends t o
       all forms of contact with t he Advisor, in cludi ng te lephone, w ritten correspondence and electronic media, such
       as the internet.

       The Adv iso r reserves the right to cha nge th is privacy notice, and t o apply changes to informatio n previously
       collected, as required by law. Th e Advisor w ill inform clients of any such changes as requ ired by law.

       Acknow ledged by:



       Michael S. Young/ Chief Executive Officer                                 Date
       MEDIATRIX CA PITA L, IN C.



       Customer Name



       Cust omer Signature                                                       Date



       Second Customer Signature (if joint account)                              Date



       Third Customer Sig nature (if joi nt account)                             Date


       Initials _ __



       Manager: Michael S. Young       myoung@mediatrixcapital.com
                                       www.mediatrixcapital.com
                                       Ph: 1.800.905.1006
                                                                                                                             6 .17. 2017   20




                                                                                                                                 Levering00000747
